Citation Nr: 1242280	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-42 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a chronic bilateral foot disorder. 

2. Entitlement to service connection for a chronic low back disorder, to include scoliosis. 

3. Entitlement to service connection for a chronic gynecological disorder, to include endometriosis and dysmenorrhea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1990.  She had additional duty with the Texas Air National Guard. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision issued by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral foot disorder, a low back disorder, "unspecified female problems with surgical loss of reproductive organ," a sleep disorder, hearing loss, tinnitus, an eye disorder, a bilateral shoulder disorder, a lung disorder, a bilateral knee disorder, shin splints, and a bilateral ankle disorder.  In February 2008, the Veteran submitted a notice of disagreement.  In October 2009, the RO issued a statement of the case to the Veteran and her accredited representative.  In November 2009, the Veteran submitted a substantive appeal.  In March 2010, the RO requested that the Veteran clarify the issues which she was appealing.  In March 2010, the Veteran clarified that she was appealing from the denial of service connection for a chronic bilateral foot disorder, a chronic low back disorder to include scoliosis, and a chronic gynecological disorder to include endometriosis and dysmenorrhea.  Therefore, these are the only issues currently before the Board.

This case was previously before the Board in November 2011 at which time the claim was remanded so as to afford the Veteran her requested Board hearing.  In this regard, she before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2012.  A transcript of this proceeding has been associated with the claims file.  Therefore, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records dated from August 2003 through February 2012.  Notably, the RO only considered VA treatment records dated from August 2003 to August 2009 in the October 2009 statement of the case.  However, in February 2012 correspondence the Veteran waived the RO's consideration of this recently obtained evidence.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such evidence.

The issues of entitlement to service connection for heat stroke and entitlement to special monthly compensation based on the loss of use of a creative organ were raised by the Veteran in May 2007 correspondence.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that she began experiencing bilateral foot problems during her military service and continues to suffer from significant pain in her feet despite the use of special orthotic shoes and/or inserts.  The Veteran also contends that her pre-existing congenital disorder of scoliosis was aggravated by her military service.  Specifically, during the February 2012 Board hearing the Veteran testified that a five gallon container of acetone was dropped onto her head during military service which aggravated her pre-existing scoliosis.  Finally, the Veteran contends that she first began experiencing gynecological problems, specifically dysmenorrhea, at age 14, prior to military service, and that her gynecological disorder was aggravated by her military service.   

The Veteran's January 1986 enlistment examination shows a normal spine, pelvic area, and feet.  Also, in a January 1986 report of medical history, the Veteran denied "recurrent back pain," "foot trouble," "been treated for a female disorder," and "had a change in menstrual pattern."  However, the January 1986 report of medical history showed a history of irregular menses.  

Service treatment records show that the Veteran complained of incapacitating dysmenorrhea in April 1986, May 1986, September 1986, and August 1987.  She was treated for vaginitis/yeast infection as well as a possible Gartner's cyst in May 1988 and Chlamydia in July 1989.  In December 1986 the Veteran complained of low back pain for five days.  The impression was back pain probably secondary to muscles.  She complained of low back pain again in October 1987 and was diagnosed with lumbar strain.  In January 1990 the Veteran again complained of low back pain.  An X-ray examination of the low back revealed mild scoliosis.  A muscle spasm was suspected.  In January 1990 the Veteran complained of foot pain and in February 1990 she was diagnosed with splayfoot and put on a medical profile requiring foot wear modification.  

The Veteran's May 1990 separation examination shows a normal spine, pelvic area, and feet.  However, the separation examination also noted chronic foot pain.  In a May 1990 report of medical history, the Veteran denied "recurrent back pain" and "had a change in menstrual pattern" but reported "foot trouble" as well as "been treated for a female disorder." 

The Veteran submitted a claim for service connection for bilateral foot, low back, and gynecological problems in May 2007.  In connection with this claim she was afforded a VA joints examination in May 2009.  At that time the Veteran denied any back pain so her back was not examined.  With regard to the feet X-ray examination revealed minimum hallux valgus of the right foot and a normal left foot.  The examiner noted that the Veteran had physiological normal feet with a wide forefoot, which is not an abnormality but is normal for the Veteran.  With the shoes that women normally wear, the box of the shoe is normally two sizes smaller than the comparative length to make a foot look small and this is a fashion issue with women's shoes.  The examiner wrote that as long as the Veteran was wearing the appropriate shoe, which Saf shoes are, which meet the foot with requirement that she requires for her foot, she is totally asymptomatic of any foot problem.  While she was in the military, she did have metatarsalgia due to the shoes she was wearing, however, this was corrected early on in her military career with appropriate shoes and appropriate orthotics.  Since she has had the appropriate shoes and the appropriate orthotics, she has been, for the most part, asymptomatic of any foot problems.  The issue involving her feet would be her foot bilaterally is physiologically normal.  In reality, the service did not cause a problem with her feet, and she does not continue to have a problem with her feet as long as she wears the appropriate footwear.  The service did aggravate metatarsalgia when she was in the service, however, once she got the appropriate footwear and orthotic, all of her symptomatology went away, and this has been true; so, in reality, she did not have a chronic problem of metatarsalgia, which, in reality would have been what she was diagnosed with.  Therefore, the examiner opined that the Veteran's bilateral feet disorder is considered physiologically normal and is not related to her military service.  Notably, the May 2009 VA joints examination was performed by a physicians' assistant (PA) and signed off on by a medical doctor.  The Veteran was not afforded a VA gynecological examiner.    

Current VA treatment records show complaints of foot and low back pain as well as histories of dysmenorrhea and endometriosis.  In July 2008 the Veteran reported that she was interested in having a hysterectomy due to her dysmenorrhea.  She underwent a total laparoscopic hysterectomy in September 2011.  In January 2009, October 2009, April 2011, June 2011, August 2011, and September 2011 the Veteran complained of foot pain.  An April 2011 VA treatment record shows an impression of bilateral plantar fasciitis.  An April 2011 X-ray shows hallux valgus deformity of both feet.  In April 2011, June 2011, August 2011, and September 2011 the Veteran complained of back pain.  An April 2011 X-ray of the back showed mild lumbar sided scoliosis in the thoracolumbar spine.  The impression was back pain.  

The Veteran contends that another VA examination should be afforded.  She argues that she, in fact, was experiencing back pain at the time of the examination and that the alleged absence of back pain was incorrectly reported by the examiner.  She also argues that the examiner in May 2009 was a physicians' assistant and not a medical doctor and, thus, she should be afforded a new VA examination.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

With regard to the bilateral foot issue, the Board notes that the May 2009 VA examiner's opinion that the Veteran does not have a bilateral foot disorder contradicts the X-ray findings of that examination, specifically, that the Veteran had minimum hallux valgus of the right foot.  Also, recent VA treatment records show that the Veteran now has a diagnosis of plantar fasciitis.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Therefore, the Veteran should be afforded another VA examination in order to determine the nature and etiology of her bilateral foot disorder.  

With regard to the low back issue, the evidence currently includes the service treatment records showing several complaints of low back pain in December 1986, October 1987, and January 1990 as well as X-ray evidence of mild scoliosis, and several complaints of back pain after service.  Therefore, the Board finds that an examination must be performed to determine whether the Veteran has a current lumbar spine and, if so, whether it was caused by the Veteran's military service, to include whether the Veteran's pre-existing congenital scoliosis was aggravated by her military service.  

With regard to the gynecological disorder issue, the evidence currently includes the Veteran's report that she began experiencing gynecological problems before service, treatment for dysmenorrhea, vaginitis/yeast infection, possible Gartner's cyst, and chlamydia during service, and various gynecological problems after service including endometriosis eventually resulting in a total laparoscopic hysterectomy in September 2011.  Therefore, the Board finds that a VA examination is required to address whether the Veteran's current gynecological disorders are related to her military service, to include on the basis of aggravation of a pre-existing gynecological disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA feet examination to determine whether the etiology of her bilateral foot disorder.  The claims file must be made available to the examiner and all indicated studies should be performed.  

The examiner should identify all bilateral foot disorders found to be present. 

Splayfoot.  If splayfoot is found on examination, the examiner should address the following inquiries:

Does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

If the Veteran's splayfoot is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

If the examiner finds that the Veteran's splayfoot is a disease, then is it at least as likely as not that it was aggravated by her period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All other bilateral foot disorders.  For each currently diagnosed bilateral foot disorder other than splayfoot, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active military service.  

The VA examiner is specifically directed to review the claims file including service treatment records showing complaints of foot pain and a diagnosis of splayfoot in February 1990, the May 2009 VA joints examination showing no current bilateral foot disorder but also showing X-ray evidence of minimum hallux valgus of the right foot, and VA treatment records showing diagnoses of plantar fasciitis and hallux valgus deformity of both feet in April 2011.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed bilateral foot disorder.    

A complete rationale should be given for all opinions and conclusions expressed.  

2.  Schedule the Veteran for a VA spine examination to determine whether the etiology of her low back disorder.  The claims file must be made available to the examiner and all indicated studies should be performed.  


The examiner should identify all back disorders found to be present. 

Scoliosis.  If scoliosis is found on examination, the examiner should address the following inquiries:

Does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

If the Veteran's scoliosis is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

If the examiner finds that the Veteran's scoliosis is a disease, then is it at least as likely as not that it was aggravated by her period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All other low back disorders.  For each currently diagnosed low back disorder other than scoliosis, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active military service.  

In this regard, the examiner's attention is specifically directed to the service treatment records showing complaints of low back pain in December 1986, October 1987, and January 1990 as well as X-ray confirmation of scoliosis dated in January 1990 and April 2011.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed low back disorder.          

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Schedule the Veteran for a VA gynecological examination to determine whether the etiology of her gynecological disorder.  The claims file must be made available to the examiner and all indicated studies should be performed.  

The examiner should identify all gynecological disorders found to be present. 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a gynecological disorder that existed prior to her entry onto active duty in April 1986?  If so, what gynecological disorder(s)?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting gynecological disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed gynecological disorder is related to the Veteran's military service?  The examiner should address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed gynecological disorder during service.  

The examiner's attention is directed to the January 1986 enlistment examination showing a normal pelvis, a January 1986 report of medical history wherein the Veteran reported a history of irregular menses, service treatment records showing a history of and complaints of dysmenorrhea in April 1986, May 1986, September 1986, and August 1987, service treatment records showing that she was treated for vaginitis/yeast infection as well as a possible Gartner's cyst in May 1988 and treated for chlamydia in January 1989, as well as post-service treatment records showing significant dysmenorrhea resulting in a total laparoscopic hysterectomy.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed gynecological disorder.      

A complete rationale should be provided for any opinion expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

